Citation Nr: 0525710	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  99-18 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for shell fragment 
wound of the left thigh.  

2.  Entitlement to service connection for left calf injury.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
shrapnel injury to the face, including the forehead and chin.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
July 1946, and from July 1948 to December 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims.  The Board remanded the 
case in May 2000 to schedule a Travel Board hearing.  The 
case was remanded again in September 2003 for further 
development.  

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  


FINDINGS OF FACT

1.  The veteran has been advised of what evidence would 
substantiate his claims, and all evidence requisite for an 
equitable disposition of the veteran's claims has been 
developed and obtained.  

2.  By unappealed rating decision of December 1983, service 
connection for shrapnel injury to the face, including 
forehead and chin was denied.  The veteran was notified of 
the denial by letter dated that same month.  

3.  Evidence received since December 1983 is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

4.  The veteran has no disability as to a shell fragment 
wound to the left thigh, left calf or shrapnel injury to the 
chin and forehead.


CONCLUSIONS OF LAW

1.  The RO's December 1983 rating decision denying service 
connection for shrapnel injury to the face, including 
forehead and chin is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The criteria for the reopening of a December 1983 claim 
denying service connection for the residuals of a shrapnel 
injury to the face, including the forehead and chin, are not 
met.    38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).  

3.  The criteria for the establishment of service connection 
for the residuals of a shell fragment wound to the left thigh 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (d) (2004).  

4.  The criteria for the establishment of service connection 
for a left calf injury are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002). 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimants address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the record reflects that 
the veteran was first apprised of what evidence would 
substantiate his claims by letter dated in July 1999.  
Although the advisement notified the veteran of what evidence 
would "well ground" his claim in accordance with then-
applicable law, the veteran was advised that evidence which 
would substantiate his claims would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  


By letters dated in February 2001, September 2002, March 2004 
and August 2004 the veteran was readvised in accordance with 
the provisions of the VCAA.  The veteran was also provided 
with a copy of the rating decisions at issue and a Statement 
of the Case, and Supplemental Statements of the Case dated 
August 1999; February 2000; September 2001 and March 2005 
were provided to him subsequent to receipt of his Notice of 
Disagreement.  

In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Thus, VA's duty to 
notify has been fully satisfied with respect to the claims.  

The veteran is alleging that certain combat-related events of 
1944 to 1945 resulted in the claimed injuries.  In April 
2004, the National Personnel Records Center reported that it 
had no service medical records on file relevant to the 
veteran.  However, as noted above, the record indicates that 
the veteran has two periods of service - September 1944 to 
July 1946 and from July 1948 to December 1949.  The record 
indicates that in August 1946, (i.e., subsequent to the 
veteran's active combat service), the Adjutant General of the 
Army's office, then having custody of the veteran's service 
medical records, forwarded such records to VA.  These records 
appear early on file, and there is no evidence to suggest 
that they are incomplete as they bear upon the events relied 
upon by the veteran in the present appeal to establish 
service connection for claimed disorders.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim - such did not occur in this case, as the claims 
were initiated prior to the implementation of the VCAA.  
Nevertheless, the veteran subsequently received content 
complying notice and correct process such that this flaw in 
the timing of the notice is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran was also provided an opportunity to testify at a 
hearing, which he did before the RO.  He also requested a 
Travel Board hearing and a videoconference hearing but 
withdrew these requests.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  Further efforts towards advising the veteran of what 
information would substantiate his claims would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the Board.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).     

New and Material Evidence - Shrapnel Injury to the Face

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claims 
to reopen were filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, 
irrespective of the RO's determination.  Wakeford v. Brown, 8 
Vet. App. 237 (1995).  

The RO denied service connection for shrapnel injury of the 
face, to includes the forehead and the chin, in 
December 1983, on the basis that service medical records were 
negative for the conditions claimed.  The veteran was 
notified of the denial in a letter of the same month.  The 
letter provided the veteran with his procedural and appellate 
rights.  He did not appeal the decision within one year of 
notice of the denial.  

The Board has reviewed the evidence of record since the 
December 1983 denial.  That evidence, consisting mostly of VA 
compensation reports, and testimony at a December 1999 RO 
hearing before the hearing officer at the RO, shows that the 
veteran claimed he sustained scars of the face, including the 
chin and forehead while taking cover under a tank that was 
shelled during World War II combat.  In the December 1999 RO 
hearing testimony, the veteran testified that he had no 
residuals from any injuries he sustained to his face in 
service.  He related that he received skin abrasions in the 
encounter.  He specifically related that he had "no disabled 
parts" from the injury and that he had no "problems" due 
to the facial scarring.  He also stated that to the extent 
that he had facial scarring, such resulted from his post-
military-service occupation as an oilfield worker.  
(Transcript, pages 13-15).    

In a September 2002 VA examination report, he related that he 
sustained several small cuts on his face following the tank 
incident, and that these scars had not been problems.  He 
also stated that he could not necessarily identify any scars 
that were a result of the injury.  On examination, there were 
several scars about the forehead, but he again indicated that 
those scars were sustained subsequent to service and were not 
incurred at the time of the tank shelling.  Upon VA facial 
examination in February 2003, he indicated that he was not 
interested in any facial surgery, he had no pain, and the 
facial injuries he had were not bothering him at all.  
While this examiner noted scarring on the posterior neck and 
forehead, and attributed this scarring to injury suffered in 
service, the opinion is clearly not based upon an accurate 
reading of the record, or of the veteran's past and then-
recent testimony.  The mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Indeed, as here, a medical opinion based upon a previously 
rejected factual account is not material.  Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993).

The newly proffered evidence, by itself or in connection with 
all the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the petition to reopen the 
claim for service connection for residuals, shrapnel injury 
to the face, including the forehead and chin, is denied.  


Service Connection - Left Thigh and Left Calf

The veteran claims that service connection is warranted for 
shell fragment wound  of the left thigh and a left calf 
injury based upon service incurrence.  He maintains that he 
sustained these disorders in service during combat.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In the case of veterans of combat, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence r aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The veteran clearly served in combat action.  However, a 
review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for shell fragment wound of the left thigh or left calf 
injury.  

Firstly, the veteran is not shown to have any disability of 
the left thigh or left calf.  The veteran himself, as well 
as medical examiners with access to the veteran's accurate 
medical history, have related no functional impairment of 
any kind to any in-service incident.  It is well-settled 
that the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service 
incident has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  




By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 
4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 
C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").   

As for the veteran's claim for shell fragment wound of the 
left thigh, service medical records are devoid of findings, 
treatment , or diagnosis, of a shell fragment wound of the 
left thigh.  On July 1946 service discharge examination 
report, findings were normal for skin and musculoskeletal 
defects.  After service, the veteran underwent VA examination 
in August 1947, which showed no findings, treatment, or 
diagnosis of injury to the left thigh or scar thereof.  
During December 1999 RO hearing, he testified that he was 
injured in the left thigh during hand to hand combat when he 
was shot with a "wooden" bullet.  He stated that he was hit 
in the left thigh which later became infected and was treated 
with sulfur powder.  He related that he had a scar the size 
of a half dollar, had not sought treatment of the scar since 
service discharge, the scar was not tender, and did not cause 
any functional limitation.  He also testified that the scar 
did not bother him and that he could not see it, even when 
wearing shorts.  

In September 2002, the veteran underwent VA examination.  On 
examination of the left thigh, there was a one and one half 
inch hypo-pigmented flat scar that was non tender, and not 
associated with tissue loss beneath the scar.  The examiner 
however, did not attribute this scar to injury in service.  

The only evidence indicating that the veteran has a shell 
fragment wound of the left thigh as a result of service is 
the veteran's own statements.  It is well established that 
laypersons cannot provide competent evidence when an expert 
opinion is required, as is the case with establishing the 
etiology or diagnosis of a medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lacking any medical 
evidence of his shell fragment wound of the left thigh in 
service, or any medical opinion linking a shell fragment 
wound of the left thigh to service, there is no basis upon 
which to base service connection.  Accordingly, service 
connection for shell fragment wound of the left thigh must be 
denied.  

As for the claim of service connection for injury of the left 
calf, this too must fail.  The veteran does not warrant 
service connection for this disorder as there is no competent 
medical evidence that he has a left calf injury.  There is no 
evidence of a left calf wound in the service medical records, 
VA examination in July 1947, nor in a September 2002, VA 
examination. report that also showed there was no evidence of 
left calf scar.  In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here there is no competent medical evidence of a 
left calf condition.  Therefore, service connection is denied 
for this disorder.  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for 
residuals, shrapnel injury of the face, including forehead 
and chin, is denied.  

Service connection for shell fragment wound of the left thigh 
and left calf wound is denied.  




	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


